TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00234-CR


Treva Bedynek Piel, Appellant

v.


The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 2 OF BELL COUNTY

NO. 2C03-07120, HONORABLE JOHN BARINA, JR., JUDGE PRESIDING



O R D E R


PER CURIAM
Appellant's third motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Scott K. Stevens, is ordered to tender a brief in this cause no later than September 10,
2004.  No further extension of time will be granted.
It is ordered August 26, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish